Exhibit (10-2)

The Procter & Gamble 2009 Stock and Incentive Compensation Plan - related
correspondence.



--------------------------------------------------------------------------------

LOGO [g160822g06q32.jpg]

 

 

<date>

Name     Global Id #

Subject: NON-STATUTORY STOCK OPTION SERIES XX-AA

In recognition of your contributions to the future success of the business, The
Procter & Gamble Company (“Company”) hereby grants to you an option to purchase
shares of Procter & Gamble Common Stock as follows:

Grant Value: (Grant Value)

Option Price per Share: (Grant Price)

Number of Shares: (# of Shares)

Date of Grant: (Grant Date)

Expiration of Option: (Expiration Date)

Option Vest Date: 100% after (Vest Date)

Acceptance Deadline: (Acceptance Deadline Date)

This stock option is granted in accordance with and subject to the terms of The
Procter & Gamble 2009 Stock and Incentive Compensation Plan (including any
applicable sub-plan) (“the Plan”), the Regulations of the Compensation and
Leadership Development Committee of the Board of Directors (“Committee”), and
the Exercise Instructions in place as may be revised from time to time.

The option is not transferable other than by will or the laws of descent and
distribution and is exercisable during your life only by you. This option will
become void upon any separation (including retirement) from the Company or any
of its subsidiaries within 6 months of the grant date. This option may also
become void upon separation from the Company or any of its subsidiaries at any
time later than 6 months after the grant date (see Article G, paragraph 9(a) of
the Plan). For the purposes of this option, separation from the Company or any
of its subsidiaries and termination of employment will be effective as of the
date that you are no longer actively employed and will not be extended by any
notice period required under local law.

Please note that when the issue or transfer of the Common Stock covered by this
option may, in the opinion of the Company, conflict or be inconsistent with any
applicable law or regulation of any governmental agency, the Company reserves
the right to refuse to issue or transfer said Common Stock and that any
outstanding options may be suspended or terminated and net proceeds may be
recovered by the Company, if you fail to comply with the terms and conditions
governing this award.



--------------------------------------------------------------------------------

This option to purchase shares of Common Stock of the Company is subject to the
Employee Acknowledgement and Consent Form enclosed and to the terms of the Plan
and Regulations of the Committee, with which you acknowledge you are familiar by
accepting this award, including the non-compete and non-solicitation provisions
and other terms of Article F of the Plan. The option is also subject to and
bound by the actions of the Compensation and Leadership Development Committee
and of the Company’s Board of Directors. This option grant, the Plan and
Regulations of the Committee together constitute an agreement between the
Company and you in accordance with the terms thereof and hereof, and no other
understandings and/or agreements have been entered by you with the Company
regarding this specific stock option grant. Any legal action related to this
option, including Article F, may be brought in any federal or state court
located in Hamilton County, Ohio, USA, and you hereby agree to accept the
jurisdiction of these courts and consent to service of process from said courts
solely for legal actions related to this option grant.

Under IRS standards of professional practice, certain tax advice must meet
requirements as to form and substance. To assure compliance with these
standards, we disclose to you that this communication is not intended or written
to be used, and cannot be used, for the purpose of avoiding penalties or
promoting, marketing, or recommending to another party any transaction or matter
addressed herein.

THE PROCTER & GAMBLE COMPANY

Moheet Nagrath

Global Human Resources Officer

  



--------------------------------------------------------------------------------

LOGO [g160822g06q32.jpg]

 

 

<date>

Name                Global Id #

Subject: AWARD OF RESTRICTED STOCK UNITS SERIES XX-KM-RSU

In recognition of your contributions to the future success of the business, The
Procter & Gamble Company (“Company”) hereby grants to you Restricted Stock Units
(“RSUs”) as follows:

Number of Restricted Stock Units:        (# Units)

Date of Grant:            <date>

Forfeiture Date:            <date>

Settlement Date (Shares Delivered on):    <date>

Acceptance Deadline:            <date>

These RSUs are granted in accordance with and subject to the terms of The
Procter & Gamble 2009 Stock and Incentive Compensation Plan (including any
applicable sub-plan) (the “Plan”), the Regulations of the Compensation and
Leadership Development Committee of the Board of Directors (“Committee”), the
Settlement Instructions in place as may be revised from time to time, and the
attached Statement of Terms and Conditions Form KM.

RSUs are not transferable other than by will or the laws of descent and
distribution and are exercisable during your life only by you. RSUs will become
void upon any separation (including retirement) from the Company or any of its
subsidiaries within 6 months of the grant date. RSUs may also become void upon
separation from the Company or any of its subsidiaries at any time later than 6
months after the grant date (see Section 2(b) of Terms and Conditions Form KM).
For the purposes of this RSU grant, separation from the Company or any of its
subsidiaries and termination of employment will be effective as of the date that
you are no longer actively employed and will not be extended by any notice
period required under local law.

Please note that when the issue or transfer of the Common Stock covered by this
RSU grant may, in the opinion of the Company, conflict or be inconsistent with
any applicable law or regulation of any governmental agency, the Company
reserves the right to refuse to issue or transfer said Common Stock and that any
outstanding RSUs may be suspended or terminated and net proceeds may be
recovered by the Company if you fail to comply with the terms and conditions
governing this award.



--------------------------------------------------------------------------------

RSUs granted hereunder are subject to the Employee Acknowledgement and Consent
Form enclosed, the terms of the Plan and Regulations of the Committee, and the
attached statement of Terms and Conditions Form KM, with which you acknowledge
you are familiar by accepting this award, including the non-compete and
non-solicitation provisions and other terms of Article F of the Plan. These RSUs
are also subject to and bound by the actions of the Compensation and Leadership
Development Committee and of the Company’s Board of Directors. This RSU grant,
the Plan and Regulations of the Committee, and the attached statement of Terms
and Conditions Form KM together constitute an agreement between the Company and
you in accordance with the terms thereof and hereof, and no other understandings
and/or agreements have been entered by you with the Company regarding these
RSUs. Any legal action related to these RSUs, including the non-compete
provisions, may be brought in any federal or state court located in Hamilton
County, Ohio, USA, and you hereby agree to accept the jurisdiction of these
courts and consent to service of process from said courts solely for legal
actions related to this RSU grant.

Under IRS standards of professional practice, certain tax advice must meet
requirements as to form and substance. To assure compliance with these
standards, we disclose to you that this communication is not intended or written
to be used, and cannot be used, for the purpose of avoiding penalties or
promoting, marketing, or recommending to another party any transaction or matter
addressed herein.

THE PROCTER & GAMBLE COMPANY

Moheet Nagrath

Global Human Resources Officer

 



--------------------------------------------------------------------------------

LOGO [g160822g06q32.jpg]

 

 

<date>

Name                                                  Global Id #

Subject: AWARD OF PERFORMANCE STOCK UNIT SERIES XX-XX-PSP

In recognition of your contributions to the future success of the business, The
Procter & Gamble Company (“Company”) hereby grants to you Performance Stock
Units (“PSUs”) as follows:

 

Target Number of PSUs:    (Target # Units) Maximum Number of PSUs:    (Maximum #
Units) Grant Date:    <date> Forfeiture Date:    (Forfeiture Date) Performance
Period:    July 1, 20XX - June 30, 20XX Original Settlement Date (Shares
Delivered on):    (Original Settlement Date) Acceptance Deadline:    <date>

These PSUs are granted in accordance with and subject to the terms of The
Procter & Gamble 2009 Stock and Incentive Compensation Plan (including any
applicable sub-plan) (the “Plan”), the Performance Stock Plan, the Regulations
of the Compensation and Leadership Development Committee of the Board of
Directors (“Committee”), the Settlement Instructions in place as may be revised
from time to time, and the attached Statement of Terms and Conditions Form-PP.

PSUs are not transferable other than by will or the laws of descent and
distribution. PSUs will become void upon any separation (includ-ing retirement)
from the Company or any of its subsidiaries on or before August 31, 20XX. PSUs
may also become void upon separation from the Company or any of its subsidiaries
at any time later than August 31, 20XX (see Section 4 of Terms and Conditions
Form PP). For the purposes of this PSU grant, separation from the Company or any
of its subsidiaries and termination of employment will be effective as of the
date that you are no longer actively employed and will not be extended by any
notice period required under local law.

Your right to receive all, any portion of or more than the Target Number of PSUs
(but in no event more than the Maximum Number of PSUs) is contingent upon the
achievement of specified levels of certain performance goals measured over the
Performance Period. The applicable performance goals and payout factors for each
performance goal applicable to your award for the Performance Period are set
forth in attachment A.

Please note that when the issue or transfer of the Common Stock covered by this
PSU grant may, in the opinion of the Company, conflict or be inconsistent with
any applicable law or regulation of any governmental agency, the Company
reserves the right to refuse to issue or transfer said Common Stock and that any
outstanding PSUs may be suspended or terminated and net proceeds may be
recovered by the Company, if you fail to comply with the terms and conditions
governing this award.



--------------------------------------------------------------------------------

PSUs granted hereunder are subject to the Employee Acknowledgement and Consent
Form enclosed, the terms of the Plan, the Performance Stock Plan, and
Regulations of the Committee, and the attached statement of Terms and Conditions
Form-PP, with which you acknowledge you are familiar by accepting this award,
including the non-compete and non-solicitation provisions and other terms of
Article F of the Plan. These PSUs are also subject to and bound by the actions
of the Compensation and Leadership Development Committee and of the Company’s
Board of Directors. This PSU grant, the Plan, the Performance Stock Plan and
Regulations of the Committee, and the attached statement of Terms and Conditions
Form-PP together constitute an agreement between the Company and you in
accordance with the terms thereof and hereof, and no other understandings and/or
agreements have been entered by you with the Company regarding these PSUs. Any
legal action related to these PSUs, including the non-compete provisions, may be
brought in any federal or state court located in Hamilton County, Ohio, USA, and
you hereby agree to accept the jurisdiction of these courts and consent to
service of process from said courts solely for legal actions related to this PSU
grant.

Under IRS standards of professional practice, certain tax advice must meet
requirements as to form and substance. To assure compliance with these
standards, we disclose to you that this communication is not intended or written
to be used, and cannot be used, for the purpose of avoiding penalties or
promoting, marketing, or recommending to another party any transaction or matter
addressed herein.

THE PROCTER & GAMBLE COMPANY

Moheet Nagrath

Global Human Resources Officer



--------------------------------------------------------------------------------

Employee Acknowledgement and Consent Form

I understand that I am eligible to receive a grant under The Procter & Gamble
2009 Stock and Incentive Compensation Plan referred to as the “Plan”.

Data Privacy

I hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of my personal data as described in this
document by and among, as applicable, my employer (“Employer”) and The Procter &
Gamble Company and its subsidiaries and affiliates (“P&G”) for the exclusive
purpose of implementing, administering and managing my participation in the
Plan.

I understand that P&G and my Employer hold certain personal information about
me, including, but not limited to, my name, home address and telephone number,
date of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in P&G,
details of all grants or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in my favor, for the
purpose of implementing, administering and managing the Plan (“Data”). I
understand that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in my country or elsewhere, and that the recipient’s country may
have different data privacy laws and protections than my country. I understand
that I may request a list with the names and addresses of any potential
recipients of the Data by contacting my local human resources representative. I
authorize the recipients to receive, possess, use, retain and transfer the Data,
in electronic or other form, for the purposes of implementing, administering and
managing my participation in the Plan, including any requisite transfer of such
Data as may be required to a broker or other third party with whom I may elect
to deposit any shares of stock acquired upon exercise or settlement of the
grant. I understand that Data will be held only as long as is necessary to
implement, administer and manage my participation in the Plan. I understand that
I may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
my local human resources representative. I understand, however, that refusing or
withdrawing my consent may affect my ability to participate in the Plan. For
more information on the consequences of my refusal to consent or withdrawal of
consent, I understand that I may contact my local human resources
representative.

Nature of Grant

By completing this form and accepting the grant evidenced hereby, I acknowledge
that: i) the Plan is established voluntarily by The Procter & Gamble Company, it
is discretionary in nature and it may be amended, suspended or terminated at any
time; ii) the grant under the Plan is voluntary and occasional and does not
create any contractual or other right to receive future grants, or benefits in
lieu of a grant, even if grants have been granted repeatedly in the past; iii)
all decisions with respect to future grants, if any, will be at the sole
discretion of P&G; iv) my participation in the Plan is voluntary; v) the grant
is an extraordinary item and not part of normal or expected compensation or
salary for any purposes including, but not limited to, calculating any
termination, severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments; vi) in the



--------------------------------------------------------------------------------

event that my employer is not P&G, the grant will not be interpreted to form an
employment relationship with P&G; and furthermore, the grant will not be
interpreted to form an employment contract with my Employer; vii) the future
value of the shares purchased under the Plan is unknown and cannot be predicted
with certainty, may increase or decrease in value, and potentially have no
value; iix) my participation in the Plan shall not create a right to further
employment with my Employer and shall not interfere with the ability of my
Employer to terminate my employment relationship at any time, with or without
cause; ix) and no claim or entitlement to compensation or damages arises from
the termination of the grant or the diminution in value of the grant or shares
purchased and I irrevocably release P&G and my Employer from any such claim that
may arise.

Responsibility for Taxes

Regardless of any action P&G or my Employer takes with respect to any or all
income tax, social insurance, payroll tax, payment on account or other
tax-related withholding (“Tax-Related Items”), I acknowledge that the ultimate
liability for all Tax-Related Items is and remains my responsibility and that
P&G and/or my Employer (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the grant,
including the issuance, vesting, exercise, settlement, the subsequent sale of
shares acquired, the receipt of any dividends or the potential impact of current
or future tax legislation in any jurisdiction; and (2) do not commit to
structure the terms of the grant or any aspect of the grant to reduce or
eliminate my liability for Tax-Related Items.

Prior to exercise or settlement of a grant, I shall pay or make adequate
arrangements satisfactory to P&G and/or my Employer to satisfy all withholding
and payment on account obligations of P&G and/or my Employer. In this regard, I
authorize P&G and/or my Employer to withhold all applicable Tax-Related Items
from my wages or other cash compensation paid to me by P&G and/or my Employer or
from proceeds of the sale of the shares. Alternatively, or in addition, if
permissible under local law, P&G may (1) sell or arrange for the sale of shares
that I acquire to meet the withholding obligation for Tax-Related Items, and/or
(2) withhold in shares, provided that P&G only withholds the amount of shares
necessary to satisfy the minimum withholding amount. Finally, I shall pay to P&G
or my Employer any amount of Tax-Related Items that P&G or my Employer may be
required to withhold as a result of my participation in the Plan or my purchase
of shares that cannot be satisfied by the means previously described. P&G may
refuse to honor the exercise and refuse to deliver the shares if I fail to
comply with my obligations in connection with the Tax-Related Items as described
in this section.



--------------------------------------------------------------------------------

20XX Executive Compensation Payment Preferences

20XX Base Salary                        Name

        % Deferred Compensation1 (max 50%)

20XX/XX STAR Award

        % Cash*

        % Stock Options

        % Deferred Compensation1

        % Restricted Stock Units (RSUs)

Deliver shares on September 15,             .

Deliver shares one year after separation or per my retirement RSU election

20XX Key Manager Long Term Incentive Award

        % Stock Options* (50%, 75%, 100%)

        % RSUs            (50%, 25%, 0%)

20XX Performance Stock Program (PSP) Award

There is no election required for 20XX.



--------------------------------------------------------------------------------

Your signature below indicates your agreement that any awards granted or paid
pursuant to the STAR and/or PSP programs will be subject to the terms of the
Senior Executive Officer Recoupment Policy. This Policy provides that in the
event of a significant restatement of financial results, if compensation paid
pursuant to STAR and/or PSP would have been lower based on restated results, the
Compensation and Leadership Development Committee may seek to recoup from the
senior executive officers some or all of the compensation paid pursuant to STAR
and/or PSP. A copy of the policy is available from Kathy Hardman.

Signature                                 Date

Sign and return this form to Kathy Hardman, Global Executive Compensation, TN4
GO by

<date>, otherwise all awards will be paid in the default form.

 

* Default payment form

 

1 

For Deferred Compensation, please complete and return Election to Defer (Form
B). First time participants also complete and return the Designation of Payment
Form (Form C) and the Beneficiary Designation Form.